BARTEAU, Judge,
concurring.
I write separately to emphasize that the administrative law judge made the determination that Lukins timely filed his appeal and the Review Board upheld that determination. As noted by the majority, this court is bound by the Board’s factual determinations and we will disturb the Board’s decision only if, after considering the evidence most favorable to the decision, reasonable persons would reach a different result. Russell v. Review Bd., 586 N.E.2d 942, 947 (Ind.Ct.App.1992).
Lukins testified that he timely mailed his Notice of Appeal in the envelope provided by the Indiana Department of Workforce Development. The administrative law judge found Lukins’s testimony to be true and thus the Notice of Appeal timely filed. Because evidence supports the factual determination and there is no indication that reasonable persons would reach a different result, we are bound by the finding. Thus, I concur.